DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachsenmaier et al., U. S. Patent 7,527,133.

Sachsenmaier et al. shows a drivetrain system 190 in figure 12.
	An interaxle differential 240 is configured to receive power from a prime mover 18 (as shown in figs. 1, 9, and 13) through transmission output shaft 202.
	Column 7, lines 33-38 disclose that torque transfer coupling 192, including multi-plate clutch assembly 194 and clutch actuator 196, is similar in structure and function to the multi-plate transfer clutch 50 and clutch actuator 52A, and so reference is made to figures 3 and 4 for the details of the coupling 192.  A motor 90 is configured to drive a gearset 92 (col. 4, lines 64-65).  Though gearset 92 is illustrated as worm gearing, column 5, lines 18-20 discloses that “planetary gear arrangements could be used in geared drive unit 92 instead of the worm gearing.”
	A ball ramp actuator 94, best shown in figure 4, is configured to selectively engage a plurality of plates in a clutch pack 228 (84) of a friction clutch 194 (50) in response to receiving rotational input from the planetary gearset (col. 4, line 67 to col. 5, line 4).
	In an engaged configuration, the friction clutch 194 (50) prevents speed differentiation between a first IAD output 214 and a second IAD output 230 (col. 9, lines 1-2).
	The first IAD output 214 is coupled to a first axle differential 22 (directly coupled to the first differential carrier 208) and the second IAD output 230 is coupled to a second axle differential 35 (figs. 1 and 2)/34 (figs. 9 and 13) through power transfer unit 28 and propshaft 30.
(claim 1)

	Column 9, lines 2-9 describe that when vehicle sensors 54 (figs. 1, 9, 13) detect an excessive interaxle slip, controller 58 adaptively controls activation of the electric motor associated with the clutch actuator assembly 196 for controlling engagement of the clutch 
	Sachsenmaier et al. discloses a method for operation of a drivetrain system 190 comprising automatically locking an interaxle differential 240 based on (adaptive control according to sensed conditions) a speed variance between a first axle differential 22 and a second axle differential 35/34 (“excessive interaxle slip”). (col. 9, lines 2-9)
	The IAD 240 comprises a motor 90 driving a self-locking planetary gearset (col. 5, lines 18-20).
	A ball ramp actuator 94 selectively engages a plurality of plates in a clutch pack 228 (84) of a friction clutch 194 (50) in response to receiving rotational input from the self-locking planetary gearset.
	In an engaged configuration, the friction clutch 194 (50) prevents speed differentiation between a first output shaft 214 and a second output shaft 230 (col. 5, lines 59-63, with shafts 60 and 74 being the two rotating elements coupled by the clutch and corresponding to the shafts 214 and 230).
	The first output shaft 214 is coupled to the first axle differential 22 and the second output shaft 230 is coupled to the second axle differential 35/34.


The method further comprises automatically unlocking the IAD 240 based on a vehicle traction condition (“provides continuous adaptive traction control” col. 8, lines 40-41). 
(claim 13)


Allowable Subject Matter

Claims 2-10, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  No reference nor combination of references was found which teaches a friction clutch of an interaxle differential being engaged by a ball ramp actuator in response to the ball ramp actuator receiving rotational input from a ring gear of a self-locking planetary gearset, where a sun gear of the planetary gearset is rotationally coupled to an electric motor, as required by claim 16.
Organek et al., U. S. Patent 5,947,857 discloses a friction clutch 2 engaged by a ball ramp actuator.  The actuator includes a two-stage planetary gearset, where a first stage 21A includes a ring gear 40A but no sun gear, and a second stage 21B includes a ring gear 40B and a sun gear .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,910,016 (Organek et al.) June 1999 - a planetary gearset combined with a one-way clutch is used as part of a ball ramp actuator of a friction clutch.

U. S. Patent 6,561,939 (Knapke) May 2003 - motor, gearset, and ball ramp actuator of a multi-plate differential lock-up clutch.

U. S. Patent 6,645,109 (Williams et al.) November 2003 - multi-plate lock-up clutch of an interaxle differential is actuated by a ball ramp actuator moved by a motor through gears 

U. S. Patent 6,758,782 (Maetzschker et al.) July 2004 - ball actuated, multi-plate lock-up clutch of an interaxle differential.

U. S. Patent 6,766,889 (Pennycuff) July 2004 - (fig. 13) "In operation, when sensor 54 detects a vehicle operating condition, such as excessive interaxle slip, controller 58 adaptively controls activation of the electric moor associated with clutch actuator 328 for controlling engagement of clutch assembly 318"

U. S. Patent 11,098,793 (Knapke et al.) August 2021 - interaxle differential with a ball-ramp actuated multi-plate lock-up clutch.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659